Citation Nr: 1115477	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a right knee disability.  

On December 5, 2005, the Veteran and his wife appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

In a February 2006 decision, the Board denied the claim of entitlement to service connection for a right knee disability.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  In March 2007, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court, dated March 27, 2007, granted the motion and remanded the case to the Board for compliance with directives specified in the Joint Motion.  

In December 2007, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2008.  

In December 2008, the Board once again denied the claim for service connection for a right knee disability.  The Veteran appealed the Board's December 2008 decision to the Court.  In a Memorandum Decision of July 2010, the Court vacated the Board's decision and remanded the matter, pursuant to its Memorandum Decision.  A copy of the Court's Memorandum Decision in this matter has been placed in the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

As noted in the Introduction, the Court has vacated and remanded the Board's December 2008 decision denying the claim for service connection for a right knee disability.  The basis for the Court's remand, as set out in the Memorandum Decision, was that a February 2008 VA examination and an addendum issued by the same doctor in March 2008, relied upon by the Board in its decision, was inadequate.  The memorandum decision noted that the VA doctor issued two diametrically opposed opinions on the same day in February 2008, each of which, on its own, would have satisfied the criteria for an adequate medical examination.  However, when the RO sought clarification in March 2008, the VA examiner simply did an about-face without any explanation.  The Court held that, in light of the VA examiner's about-face, and in light of VA's failure to obtain any explanation from the examiner for his abrupt change in opinion, it could not conclude that the March 2008 opinion provided sufficient rationale for its unfavorable conclusion.  Accordingly, it was an error for the Board to rely on it in reaching its decision.  The Court vacated the Board decision and remanded the matter for a new medical examination and readjudication.  The memorandum decision also ordered that the Veteran and his attorney be provided a copy of the examination report.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the Court's finding that the 2008 VA examination and addendum were inadequate, the Board finds that a remand is warranted in order to obtain new VA examination for the Veteran's claimed right knee disability.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Additionally, the Veteran's attorney has submitted additional relevant evidence since the last supplemental statement of the case was issued in August 2008.  The evidence consisted of private treatment reports from Dr. Victor Norman dated from September 2007 to December 2009, as well as several medical articles pertaining to arthritis in the elderly.  This evidence has not been reviewed by the RO.  In a statement, dated in March 2011, the Veteran's attorney specifically informed the Board that the Veteran does not waive initial RO consideration of the additional evidence.  Under such circumstances, the RO must consider this additional evidence and if the claim is not granted, issue an appropriate supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2010).  

In the March 2011 statement, the Veteran's attorney also noted that the Veteran has received recent medical treatment from the VA medical Center in Birmingham, Alabama, but those records have not been associated with the claims folder.  Insofar as the most recent VA treatment records available in this case are from June 2008, the Board finds that more recent treatment records should be obtained.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Birmingham VAMC and request any records of treatment of the Veteran's right knee for the period from June 2008 to the present.  Any negative responses should be documented in the file.  

2.  The RO should arrange for the Veteran to be examined by an orthopedic specialist (other than the February 2008 and March 2008 VA examiner), in order to determine the current nature and etiology of the Veteran's right knee disability.  The Veteran's claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests, to include an x-ray, should be performed and all findings should be reported in detail.  Specifically, following review of the claims file and a thorough orthopedic examination of the Veteran's right knee, the examiner should describe any right knee disorder found, including status post knee replacement surgery.  With respect to any right knee disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the current disability developed from, or is otherwise causally related to, the right knee injury treated in service.  A complete rationale should be given for all opinions and conclusions expressed.  The Veteran and his Attorney should be provided a copy of the examination report.  

3.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, include those received at the Board in March 2011, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his Attorney should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


